37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  David G. HARRIS, a/k/a Robert E. Bailey, Debtor.David G. HARRIS, Debtor Appellant,v.Raymond G. DODSON, Trustee Appellee.
No. 92-2312.
United States Court of Appeals, Fourth Circuit.
Submitted November 15, 1993.Decided October 11, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden II, Chief District Judge.  (CA-92-215-A)
David G. Harris, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.

PER CURIAM

1
David G. Harris, a Chapter 7 debtor, appeals from the district court's order affirming the bankruptcy court's refusal to grant a homestead exemption with respect to certain real property located in West Virginia.  Our review of the district court's opinion and the record reveals that this appeal is without merit.  Therefore, we affirm on the reasoning of the district court.  In re:  Harris, No. CA-92-215-A (S.D.W. Va.  Sept. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED